                        1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                HILARY B. MUCKLEROY, ESQ., Bar # 9632
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5       E-mail:      wkrincek@littler.com
                                             hmuckleroy@littler.com
                        6
                                Attorneys for Defendants
                        7       DRYBAR HOLDINGS, LLC, HUNTER JOHNSON, RENEE
                                ATWOOD, PATRICE CAMPBELL and RACHEL BERNARD
                        8
                                                              UNITED STATES DISTRICT COURT
                        9
                                                                   DISTRICT OF NEVADA
                     10

                     11
                                SHANE MICHAEL SANDOVAL, an
                     12         individual,
                                                                              Case No. 2:19-cv-00180-RFB-VCF
                     13                          Plaintiff,

                     14         vs.
                                                                             STIPULATION AND ORDER TO EXTEND
                     15         DRYBAR HOLDINGS, LLC, a foreign              TIME FOR DEFENDANTS TO FILE
                                limited liability company; HUNTER            RESPONSIVE PLEADING
                     16         JOHNSON, in individual, RENEE
                                ATWOOD, an individual, PATRICE               [FIRST REQUEST]
                     17         CAMPBELL, an individual, ZENA LONG,
                                an individual, KATOYA SHAW, AN
                     18         INDIVIDUAL, RACHEL BERNARD, an
                                individual; and DOES 1 through 100,
                     19         inclusive,

                     20                          Defendants.

                     21

                     22                Plaintiff SHANE MICHAEL SANDOVAL (“Plaintiff”) and individual Defendants RENEE

                     23         ATWOOD (“Atwood”), PATRICE CAMPBELL (“Campbell”), and ZENA LONG (“Long”), by and

                     24         through their undersigned counsel, hereby agree and stipulate to extend the time for Defendants

                     25         Atwood, Campbell, and Long to file a responsive pleading from the current deadline of March 22,

                     26         2019 to and including April 9, 2019 so that Defendant can submit a collective responsive pleading

                     27         on behalf of Defendants Atwood, Campbell, and Long, along with individual Defendants HUNTER

                     28         JOHNSON and RACHEL BERNARD and Defendant DRYBAR HOLDINGS, LLC, whose
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1        responsive pleadings are currently due on or before April 9, 2019.

                        2                 This is the first request from Defendants Atwood, Campbell, and Long for an extension of

                        3        time to respond to the Complaint. This request is made in good faith and not for the purpose of

                        4        delay.

                        5       Dated: March 13, 2019                           Dated: March 13, 2019
                        6       Respectfully submitted,                          Respectfully submitted,
                        7

                        8       /s/ Keen L. Ellsworth, Esq.                     /s/ Hilary B. Muckleroy, Esq.
                                KEEN L. ELLSWORTH, ESQ.                         WENDY MEDURA KRINCEK, ESQ.
                        9       ELLSWORTH & BENNION, CHTD.                      HILARY B. MUCKLEROY, ESQ.
                                                                                LITTLER MENDELSON, P.C.
                     10         Attorney for Plaintiff
                                SHANE MICHAEL SANDOVAL                          Attorneys for Defendants
                     11                                                         DRYBAR HOLDINGS, LLC, HUNTER
                                                                                JOHNSON, RENEE ATWOOD, PATRICE
                     12                                                         CAMPBELL and RACHEL BERNARD
                     13                                                        ORDER
                     14
                                                                                      IT IS SO ORDERED.
                     15
                                                                                      Dated: March 13, 2019.
                     16

                     17

                     18                                                               _______________________________________
                     19                                                               UNITED STATES MAGISTRATE JUDGE

                     20

                     21
                                 FIRMWIDE:163029091.1 070958.1027
                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                     2.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
